UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-2475



IN RE:   RUBEN DEWAYNE TAYLOR,




                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                            (CA-03-3469)


Submitted:   January 27, 2005             Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ruben Dewayne Taylor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ruben Dewayne Taylor has filed a petition for writ of

mandamus requesting that this court direct a change of venue and

issue a restraining order and injunction.               Mandamus relief is

available only when the petitioner has a clear right to the relief

sought.      See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988).       Mandamus may not be used as a substitute for

appeal.      In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).    Further, mandamus relief is only available when there are

no other means by which the relief sought could be granted.               In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).              Taylor has not shown

that   the    relief   sought   is   not   available   by   other    means.   In

addition, he has failed to show a clear right to the relief sought.

Accordingly, although we grant Taylor’s motion to proceed in forma

pauperis, we deny the petition for writ of mandamus.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             PETITION DENIED




                                     - 2 -